United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Francis, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0722
Issued: November 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 20, 2018 appellant, through counsel, filed a timely appeal from a January 19,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish left shoulder, left
hip, or back conditions causally related to the accepted July 19, 2016 employment incident.
FACTUAL HISTORY
On July 21, 2016 appellant, then a 33-year-old postal support, sales, and distribution
associate, filed a traumatic injury claim (Form CA-1) alleging that on July 19, 2016 she injured
her back when she slipped and fell while mopping the floor in the performance of her federal
employment duties. She stopped work on July 20, 2016. In an attached statement, appellant
indicated that she fell backwards, hitting her head on the lobby counter. She advised that she felt
sore, but continued her duties.3
By development letter dated July 27, 2016, OWCP informed appellant that additional
evidence was needed to establish her claim. It advised her that she should submit a medical report
from her physician with an explanation as to how the alleged work incident caused or aggravated
the claimed condition. OWCP afforded appellant 30 days to submit the necessary evidence.
Appellant provided an emergency department report dated July 21, 2016, completed by
Luann Evert, a nurse practitioner. Ms. Evert noted that appellant indicated that she fell and landed
on her left elbow complaining of left hip and left shoulder pain. On physical examination
appellant’s musculoskeletal range of motion was normal. Appellant refused an x-ray. Discharge
diagnoses were acute left-sided low back pain without sciatica and muscle spasm of the back.
Ms. Evert completed a duty status report (Form CA-17) on July 21, 2016. She noted clinical
findings of muscle tightness of the back and advised that appellant could return to work with a 10pound lifting restriction.
By decision dated August 31, 2016, OWCP found that the July 19, 2016 employment
incident occurred as alleged, but that the medical evidence of record was insufficient to establish
causal relationship because it only contained diagnoses of pain and spasm, which were considered
symptoms and not a diagnosis of a medical condition.
Appellant requested reconsideration on September 9, 2016. In a handwritten statement
dated August 5, 2016, she described the employment incident and explained that following her fall
she continued mopping the floor and completed her shift. Appellant then went home and rested
during her break before her second shift at a different postal facility.4 She related that she began
to feel worse and called in sick that afternoon and could barely get out of bed the next day, noting
that pain, stiffness, and soreness increased with each day.
In a July 28, 2016 report, Dr. M. Stephen Wilson, an orthopedic surgeon, indicated that he
was seeing appellant for injuries to the thoracic and lumbar spine, left shoulder, and left hip, as a
result of a July 19, 2016 slip and fall at work. He described her complaint of pain and frequent
3

Appellant’s usual work hours were 7:30 a.m. to 11:30 a.m.

4

Appellant indicated that she worked at both the Francis and Ada postal facilities.

2

muscle spasms in her mid-back, exacerbated by brief periods of repetitive bending, stooping,
lifting, or twisting; pain in her low back exacerbated with physical activity involving lifting,
bending, twisting, and sitting or standing in a static position for prolonged periods; pain, weakness,
and loss of range of motion in her left shoulder which were exacerbated with physical activity
involving lifting and attempted overhead or away-from-the-body movement; and left hip pain,
aggravated with any weight-bearing physical activity such as standing or walking for even brief
periods of time. Dr. Wilson noted a history of lumbar fusion at L5-S1. Physical examination of
the thoracic and lumbar spines demonstrated tenderness to palpation with palpable muscle spasms
and multiple trigger points. Range of motion was restricted in all planes, especially in ﬂexion and
extension. Weakness against resistance was demonstrated in the thoracic and lumbar ﬂexors and
extensors and against resisted ﬂexion and extension of the bilateral lower extremities at the hips,
knees, and ankles. Straight leg raising test was negative bilaterally. Left shoulder range of motion
was restricted in all planes, with crepitation and tenderness to palpation over the anterior
subacromial joint, and weakness against resistance in all major muscle groups of the shoulder.
Supraspinatus press test were positive. Appellant’s left hip demonstrated restricted range of
motion and weakness in all planes, with tenderness to palpation over the lateral aspect of the hip.
Patrick’s FABER test was positive. Appellant refused an x-ray during her emergency department
visit on July 21, 2016, and Dr. Wilson did not perform an x-ray of appellant at any time.
Dr. Wilson diagnosed acute traumatic injuries to the thoracic and lumbar spine which
resulted in anatomical abnormalities including sprain with mechanical dysfunction, trigger point
formation, muscle spasm, and intervertebral disc displacement, lumbar region; acute traumatic
injury the left shoulder resulting in anatomical abnormalities including bursitis; and acute
traumatic injury the left hip resulting in anatomical abnormalities including possible left sacroiliitis
and possible trochanteric bursitis. He opined that these injuries were causally connected to the
employment incident, noting that appellant continued to have ongoing pain and weakness in the
thoracic and lumbar areas of her spine, as well as in her left shoulder and left hip, which was
supported by clinical examination. Dr. Wilson recommended physical therapy and prescribed
medication. He provided a work limitation of 25 pounds lifting with no repetitive bending,
stooping, or squatting.5
In reports dated August 4 through November 17, 2016, Dr. Wilson reported the same
physical examination findings and diagnoses. He revised her work restrictions on August 25,
September 22, and October 18, 2016. Dr. Wilson continued to recommend physical therapy.
By decision dated December 7, 2016, OWCP found the medical evidence of record
insufficient to establish the claim because it did not contain a comprehensive medical opinion
establishing that the diagnosed conditions were causally related to the July 19, 2016 employment
incident. It found that there was no rationalized medical opinion of record explaining how
appellant’s accepted employment incident caused, contributed to, or aggravated her medical
conditions.
On July 10, 2017 appellant, through counsel, requested reconsideration. Additional
progress reports from Dr. Wilson dated December 15, 2016 to December 14, 2017 were submitted.
5

The record does not indicate when appellant returned to work.

3

His description of appellant’s physical examination findings and diagnoses remained the same.
On April 20, 2017 Dr. Wilson noted appellant’s complaint of worsening back pain and
radiculopathy in the left lower extremity. He revised her work restrictions on June 22, 2015 and
May 18, 2017. On July 27 and August 24, 2017 Dr. Wilson noted that appellant continued to have
low back pain with intermittent left lower extremity radicular symptoms. He again revised her
work restrictions. On October 26, 2017 Dr. Wilson provided new restrictions. On November 21
and December 14, 2017 he noted appellant’s continued complaints of low back pain with
intermittent radicular symptoms. Dr. Wilson added additional restrictions and continued to
recommend physical therapy.
In a June 15, 2017 report addressed to counsel, Dr. Wilson indicated that, to his knowledge,
the only preexisting injury appellant had suffered was to her lumbar spine for which she underwent
a fusion at the L5-S1 level. He noted that she was working full time with minimal symptoms at
the time of the July 19, 2016 fall. Dr. Wilson opined that the mechanism of any fall could cause
any underlying issues to become very symptomatic and could become progressively worse with
time, especially when no simple treatment, such as therapy, was approved in a timely manner.
By decision dated January 19, 2018, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that the medical evidence of record did not
provide a rationalized medical opinion causally relating her diagnosed conditions to the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
medical evidence, including the fact that the individual is an employee of the United States within
the meaning of FECA, that the claim was timely filed within the applicable time limitation period
of FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determine whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.8

6

Supra note 2.

7

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

8

T.H., 59 ECAB 388 (2008).

4

Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.10
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish back, left
shoulder, or left hip conditions causally related to the accepted July 19, 2016 employment incident.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.12 The Board finds that no physician did so in
this case.
The emergency department report dated July 21, 2016 was completed by a nurse
practitioner. Medical opinions, in general, can only be given by a qualified physician.13 The Board
has held that reports by a nurse practitioner are not considered medical evidence as nurse
practitioners are not considered physicians under FECA.14
Dr. Wilson, an attending orthopedic surgeon, submitted a series of reports from July 28,
2016 to December 14, 2017 on approximately a monthly basis. In his initial July 28, 2016 report,
he described appellant’s slip and fall on July 29, 2016. Of note, the physical examination findings
Dr. Wilson described in that report and each report thereafter over a 17-month period were exactly
the same. His diagnoses also remained the same. While Dr. Wilson diagnosed intervertebral disc
displacement in the thoracic and lumbar regions, there are no diagnostic studies confirming these
diagnoses. In fact, the record indicates that appellant refused an x-ray during her emergency
department visit on July 21, 2016, and Dr. Wilson did not perform an x-ray of appellant at any
9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

D.D., Docket No. 13-1517 (issued April 14, 2014).

13

E.K., Docket No. 09-1827 n.7 (issued April 21, 2010) (citing Charley V.B. Harley, 2 ECAB 208 (1949)); see
5 U.S.C. § 8101(2) (defines the term physician to include surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law).
14

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). S.J., Docket No. 17-0783, n.2
(issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).

5

time. Moreover, as reported by Dr. Wilson, appellant had a medical history of a preexisting lumbar
spine condition for which she previously had lumbar fusion at L5-S1. The record in the case at
hand contains no evidence regarding this preexisting condition or the surgical fusion. Dr. Wilson
failed to discuss whether appellant’s preexisting injury had progressed beyond what might be
expected from the natural progression of that condition and is therefore of limited probative
value.15
The Board finds that Dr. Wilson did not provide sufficient explanation as to the mechanism
of injury pertaining to the traumatic injury claim, namely, how the slip and fall on July 19, 2016
caused the numerous diagnosed conditions. Dr. Wilson merely indicated, in generalized
terminology, that the diagnosed conditions arose out of, and were causally related to the
employment incident, noting that appellant continued to have ongoing pain and weakness in her
thoracic and lumbar spine, left shoulder, and left hip, which was supported by clinical examination.
In his June 15, 2017 correspondence, he indicated that the mechanism of any fall could cause any
underlying issues to become very symptomatic and could become progressively worse with time,
especially when no simple treatment, such as therapy, was approved in a timely manner. Medical
opinions which are speculative or equivocal in character have little probative value.16 The opinion
of a physician supporting causal relationship must rest on a complete factual and medical
background supported by affirmative evidence, address the specific factual and medical evidence
of record, and provide medical rationale explaining the relationship between the diagnosed
condition and the established incident of employment. Without specifically explaining how
physiologically the July 19, 2016 fall caused or contributed to appellant’s diagnosed condition,
Dr. Wilson’s opinion on causal relationship is equivocal in nature and of limited probative value.17
It is appellant’s burden of proof to establish that a diagnosed condition is causally related
to the accepted July 19, 2016 employment incident. As appellant submitted insufficient evidence
to establish an injury caused by her accepted employment incident, she has failed to meet her
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left shoulder,
left hip, or back conditions causally related to the accepted July 19, 2016 employment incident.

15

R.E., Docket No. 14-0868 (issued September 24, 2014).

16

T.M., Docket No. 08-975 (issued February 6, 2009).

17

See R.A., Docket No. 17-1472 (issued December 6, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

